UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N..J. LBR 9004-2(c)              Order Filed on January 25, 2021
COHN LIFLAND PEARLMAN                                         by Clerk
 HERRMANN & KNOPF LLP                                         U.S. Bankruptcy Court
Attorneys for Debtor
                                                              District of New Jersey

Park 80 West-Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, New Jersey 07663
 (201 )845-9600
Our File: 40,445-0
In Re:                                           Case No.: 20-12093

MONSEY ONE INC.,                                    Hearing Date: October 27, 2020
                                                    Chapter 11
               Debtor.
                                                    Judge: Vincent F. Papalia
�-----------------'

                     CONSENT ORDER RESOLVING
       DEBTOR'S MOTION TO EXPUNGE CLAIM OF CLIFTON BOULEVARD
                            PROPERTY INC.

The relief set forth on the following pages, numbered two (2) through (2) is hereby ORDERED.




DATED: January 25, 2021
